DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 refers to the process of base claim 1 and then presents a limitation referring to “the alkyl (meth)acrylate”. Base claim 1 does not recite an alkyl (meth)acrylate, and therefore the reference to “the alkyl (meth)acrylate” in claim 13 lacks proper antecedent basis.


Claim Rejections – 35 U.S.C. § 112(d)

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-15 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of a previous claim.
Claim 14 recites a “copolymer as defined in claim 1”. Base claim is drawn to a process of making a copolymer. Claim 14 therefore incorporates only the limitations of claim 1 drawn to the copolymer rather than to all of the limitations of the claim. Claim 14 is therefore not in proper dependent form required by the second sentence of 35 U.S.C. § 112(d). Claim 15 depends upon claim 14 and does not comply with 35 U.S.C. § 112(d) for the same reason.

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 14-15, and 17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by GB 1,000,330 (herein “National Distillers and Chemical Corp.”).
As to claims 1-2 and 14: National Distillers and Chemical Corp. describes a continuous high-pressure polymerization process (see Example I at p. 3, ll. 101-112 and the Table on p. 4) comprising polymerizing ethylene and hydroxyethyl methacrylate (see p. 3, ll. 103-104) in the presence of 3.29 wt% of cyclohexane as modifier (chain transfer agent; see p. 3, ll. 107 and p. 2, ll. 33-46). The resulting polymer is disclosed as having a melt index (see the Table), and therefore the disclosed polymer is molten (liquid).
As to claims 6 and 17: The cited process is performed at 20,000 psi (corresponding to about 1380 bar).
As to claim 15: The recited “coating material” does not appear to require any particular features of a polymer or of a composition, and therefore the term has been construed as a statement of intended use. Because the polymer described by National Distillers and Chemical Corp. has the same composition as the presently recited polymer, there is a reasonable basis to conclude that it is capable of being used as a coating material for the same reasons that the present polymer is capable of being used as a coating material.


Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over National Distillers and Chemical Corp.
As to claim 3: The discussion set forth above regarding National Distillers and Chemical Corp. with respect to base claim 1 is incorporated here by reference. As set forth above, National Distillers and Chemical Corp. describes a process according to base claim 1, including the chain transfer agent cyclohexane. National Distillers and Chemical Corp. further discloses that the chain transfer agent of the processes described therein may be selected from various other compounds including hydrogen (see p. 2, ll. 33-37).
National Distillers and Chemical Corp. does not specifically disclose an embodiment of a process using hydrogen.
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B).
In the present case, it is evident from the discussion above that National Distillers and Chemical Corp. describes a process which differs from the claimed process by the substitution of hydrogen for cyclohexane. It is further evident from the discussion above that the substituted component, hydrogen, and its function as a chain transfer agent were known in the art. One of ordinary skill in the art could have substituted hydrogen for cyclohexane by known methods of feeding the hydrogen into the reactor, and the results of the substitution (a polymer with a controlled molecular weight) would have been predictable. 
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have substituted hydrogen for cyclohexane of the cited example of National Distillers and Chemical Corp., thereby arriving at the presently claimed invention.
As to claim 18: The discussion set forth above regarding National Distillers and Chemical Corp. with respect to base claim 1 is incorporated here by reference. As set forth above, National Distillers and Chemical Corp. describes a process according to base claim 1 which is performed at 20,000 psi (corresponding to about 1380 bar). National Distillers and Chemical Corp. further discloses that the processes described therein may be performed within the range of 17,000 to 30,000 psi (corresponding to about 1170 to about 2070 bar; see p. 2, ll. 33-37). This range overlaps the presently recited range of pressures. It is well known that polymerization pressure affects the melt flow rate of ethylenic polymers.
National Distillers and Chemical Corp. does not specifically disclose an embodiment of a process performed within the presently recited range of pressures. 
In light of the disclosure of suitable pressures to perform the polymerizations, one of ordinary skill in the art would have merely exercised ordinary creativity by using any of the pressures within the range described by National Distillers and Chemical Corp. based upon the desired melt flow rate of the resulting polymer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have performed the process described by National Distillers and Chemical Corp. at any of the pressures within the scope of the reference’s range, including those pressures which fall within the scope of the presently recited range.

Claims 1-4, 6-8, 14-15, and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent No. 6,384,170 B1 (herein “Krull”).
As to claims 1-4 and 14: Krull describes a high-pressure polymerization process (see Example 1 at col. 6, ll. 55-67 and Table 1a) comprising polymerizing ethylene and hydroxypropyl acrylate in the presence of the chain transfer agent propionaldehyde (see col. 6, ll. 58-59). The polymers described therein have a melt viscosity at 140 °C (see col. 3, ll. 11-14), and therefore the disclosed polymer is molten (liquid) at 140 °C.
Krull further discloses that the melt viscosity is set by varying moderators (chain transfer agents) such as propionaldehyde and others. Depending on the desired viscosity, the moderators are used in amounts up to 20 wt% based on the comonomer mixture (see col. 3, l. 59 to col. 4, l. 4). Krull further discloses that the polymerization process may be batchwise or continuous (see col. 4, ll. 5-15).
Krull does not disclose the amount of propionaldehyde used in the cited example. Krull also does not specifically disclose an embodiment of a continuous polymerization
In light of Krull’s disclosure of ranges of amounts of moderators such as up to 20 wt% of the comonomer mixture, one of ordinary skill in the art would have been motivated to use any appropriate amount of moderator within this range based on the desired melt viscosity of the resulting polymer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have performed the cited example of Krull with any amount of propionaldehyde up to 20 wt% based on the comonomer mixture.
Further in light of Krull’s disclosure of continuous polymerizations, one of ordinary skill in the art would have been motivated to perform Krull’s polymerization in a continuous polymerization reactor in order to improve the efficiency of the process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have performed the cited example of Krull in a continuous polymerization reactor.
As to claims 6 and 17: The cited example of Krull is performed at 150 MPa (corresponding to 1500 bar).
As to claims 7-8: The polymer made by the cited example of Krull comprises 91.6 wt% ethylene and 8.4 wt% hydroxypropyl acrylate.
As to claim 15: The recited “coating material” does not appear to require any particular features of a polymer or of a composition, and therefore the term has been construed as a statement of intended use. Because the polymer described by National Distillers and Chemical Corp. has the same composition as the presently recited polymer, there is a reasonable basis to conclude that it is capable of being used as a coating material for the same reasons that the present polymer is capable of being used as a coating material.
As to claim 18: As set forth above, Krull suggests a process according to base claim 1 which is performed at 1500 bar. Krull further discloses that the processes described therein may be performed within the range of 50 to 400 MPa (corresponding to 500 to 4000 bar; see col. 3, ll. 41-44). This range overlaps the presently recited range of pressures. It is well known that polymerization pressure affects the melt flow rate of ethylenic polymers.
Krull does not specifically disclose an embodiment of a process performed within the presently recited range of pressures. 
In light of the disclosure of suitable pressures to perform the polymerizations, one of ordinary skill in the art would have merely exercised ordinary creativity by using any of the pressures within the range described by Krull based upon the desired melt flow rate of the resulting polymer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have performed the process described by Krull at any of the pressures within the scope of the reference’s range, including those pressures which fall within the scope of the presently recited range.

Allowable Subject Matter

Claims 5 and 9-12 are objected to as being dependent upon a rejected base claim, but they would be allowable if written in independent form.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764